Citation Nr: 0407149	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  89-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a right knee injury prior to January 5, 1999.  

2.  Entitlement to a disability rating in excess of the 
currently assigned 20 percent for residuals of a right knee 
injury.  

3.  Entitlement to a compensable disability rating for 
residuals of a left knee injury prior to January 5, 1999.  

4.  Entitlement to a disability rating in excess of the 
currently assigned 20 percent for residuals of a left knee 
injury.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
December 1980.  

The appellant's initial appeal to the Board of Veterans' 
Appeals (Board) was from a March 1991 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied compensable ratings for 
residuals of right and left knee injuries.  In November 1994, 
the Board remanded the claim for additional development.  The 
Board subsequently denied the claim in an October 1997 
decision.  The appellant then filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court), and the 
Court, in a July 1998 Order, granted the appellant's Motion 
for Remand and vacated the Board's October 1997 decision.  
The Board remanded the claim in November 1998.  In a May 1999 
rating decision, the RO awarded a 20 percent rating for each 
of the appellant's service-connected knee disorders.  When 
the case was returned to the Board, it was remanded again, in 
September 1999, for additional development and consideration 
by the RO.  


FINDINGS OF FACT

1.  The appellant had good/normal range of motion in his 
right knee, without instability, functional disability 
related to the knee, or X-ray evidence of arthritis, prior to 
January 5, 1999.  

2.  Residuals of a right knee injury are currently manifested 
by crepitus, patellofemoral pain, lateral joint line 
tenderness, joint effusion, flexion to 130 degrees, and some 
hyperextension, without instability or X-ray evidence of 
arthritis.  

3.  The appellant had good/normal range of motion in his left 
knee, without instability, functional disability related to 
the knee, or X-ray evidence of arthritis, prior to January 5, 
1999.  

4.  Residuals of a left knee injury are currently manifested 
by patellofemoral pain, lateral joint line tenderness, 
flexion to 130 degrees, some hyperextension, and mild 
instability, without X-ray evidence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right knee injury prior to January 5, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2003).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5257, 5260, 5261 (2003).  

3.  The criteria for a compensable rating for residuals of a 
left knee injury prior to January 5, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2003).

4.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
5257, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the March 1991 
rating decision, the April 1992 statement of the case, and 
the May 1999 and May 2003 supplemental statements of the case 
of the evidence necessary to substantiate his claims for 
increased ratings for his right and left knee disorders, and 
of the applicable laws and regulations.  In April 2003, the 
RO sent the appellant a letter informing him as to what 
evidence was necessary from him in order for VA to grant his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  Additionally, along with a 
copy of the March 1991 rating decision, the appellant was 
sent a VA Form 4107 explaining his rights in the VA claims 
process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service, along with copies of the reports of all the VA 
medical examinations that have been conducted throughout the 
years in connection with the appellant's applications for 
increased ratings.  Further, in keeping with its duty to 
assist, VA provided the appellant with VA examinations in 
February 1991, January 1999, October 1999, and October 2000.  
The appellant has not identified any additional records that 
may still be outstanding.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Laws, Regulations, and VA General Counsel Opinions

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent rating when the limitation is to 15 
degrees, a 20 percent rating when limitation is to 
30 degrees, a 10 percent rating when limitation is to 
45 degrees, and a noncompensable rating when limitation is to 
60 degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent rating when the limitation 
is to 45 degrees, a 40 percent rating when the limitation is 
to 30 degrees, a 30 percent rating when the limitation is to 
20 degrees, a 20 percent rating when limitation is to 
15 degrees, a 10 percent rating when limitation is to 10 
degrees, and a noncompensable rating when limitation is to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71, Plate II.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  In Lichtenfels, the Court held that "[r]ead 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus 
state that painful motion of a major joint or groups of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995). 

Evidence

Service medical records show that the appellant was treated 
in April 1980 for a contusion of his right knee after banging 
it on a valve.  In July 1980, he sustained multiple injuries 
in a motorcycle accident.  He was subsequently treated in 
September 1980 for bilateral knee pain.  

At a December 1981 VA medical examination, patellar mobility 
on the femoral condyle was normal bilaterally, with no 
evidence of click or crepitation.  Extension and flexion were 
full in each knee.  A stress test revealed no ligamentous 
laxity or joint instability, and there was no valgus or varus 
deviation deformity in either knee.  X-rays of the knees were 
negative.  The diagnosis was symptomatic knees, more on the 
left, without contour deformity or regional loss of mobility.  

VA outpatient records, dated from 1981 to 1985, do not show 
any complaints or findings related to the appellant's knees.  

At VA examinations in September 1983 and November 1986, the 
appellant reported that he experienced pain in his knees, 
especially on climbing stairs and running; however, no 
findings pertinent to the knees were recorded.  

A December 1990 VA orthopedic examination report did not list 
any complaint or finding for the appellant's knees.  
Neurological evaluation performed in January 1991 as part of 
the December 1990 examination revealed that the appellant had 
a slightly unsteady heel to toe walk and was able to 
accomplish a deep knee bend.   

The appellant underwent a VA orthopedic examination in 
February 1991, at which time he complained of sharp pain in 
his knees.  His gait was normal.  He walked on his heels and 
toes and accomplished deep knee bending with facility.  
Extension and flexion in each knee were to 0 and 133 degrees, 
respectively, without crepitation.  There was no sign of 
instability or effusion in either knee.  A click was heard in 
the left knee at the extreme of extension.  McMurray's and 
grinding tests were negative bilaterally.  X-rays of the 
knees were negative.  The diagnosis was bilateral knee injury 
by history (possibly right and left knee contusions that had 
healed without complications or sequelae).  

At a July 1993 VA orthopedic examination, the appellant 
reported that he experienced clicking in his knees, more so 
on the left, and pain that became worse on climbing stairs, 
running, or riding a bicycle.  The knees were normal in 
appearance and had full range of motion without any crepitus, 
evidence of ligamentous instability, or diminished quadriceps 
strength.  The diagnosis was no evidence of pathology of the 
knees.  Neurological evaluation showed that the appellant was 
able to ambulate on his toes, heels, and heel to toes, and 
was able to accomplish a deep knee bend.  

Private hospital and outpatient records dated from 1988 to 
1997 do not show any complaint or treatment pertaining to the 
appellant's bilateral knee disabilities.  

At a January 5, 1999, VA orthopedic examination, the 
appellant reported that he had experienced considerable knee 
problems since service, including snapping sensations in each 
knee, intermittent, aching knee pain that was worse in bad 
weather, and difficulty after walking 45 minutes or climbing 
stairs.  He described stiffness, mild swelling (particularly 
in the back), easy fatigability, lack of endurance, and a 
giving-way feeling in his knees.  He indicated that he used 
over-the-counter medications for his knee pain, wore knee 
braces but did not use crutches or canes, had five to six bad 
days a month, and was no longer able to enjoying bowling 
because of problems walking after one or two games.  

The physical examination in January 1999 did not reveal 
evidence of increased heat, joint effusion, instability, or 
quadriceps atrophy on circumferential measurement eight 
inches above the tibial tubercle on either side,.  The 
appellant had no problems for the first 45 minutes in 
strength, coordination, speed, or normal excursion, but 
thereafter he developed a moderate weakness in the quadriceps 
and a slowing down of the speed.  Coordination remained good.  
Range of motion in the knees was good.  A patellofemoral-
grinding test was moderately positive on both sides and 
reproduced the appellant's pain and full clicking.  A drawer 
test was negative. There was no pain on stressing the medial, 
lateral, or collateral ligaments.  There was a small 
popliteal cyst posteriorly.  Gait was normal, with the soles 
of both sneakers normal.  The diagnosis was moderate 
patellofemoral arthritis.  The examiner indicated that 
climbing stairs would be difficult for the appellant at all 
times, and that ambulating and walking would prove to be 
difficult approximately once a week and would be manifested 
by a moderate limp  The examiner opined that the appellant's 
bilateral knee disability resulted in a moderate degree of 
functional loss, likely the result from a flare-up of 
symptoms.  

At an October 1999 VA orthopedic examination, the appellant 
complained of constant pain in his knees which prevented 
running, riding a bicycle, prolonged walking, or bowling.  He 
reported pain with squatting, intermittent swelling, and 
difficulty when going up and down stairs, kneeling, or 
playing sports,.  He claimed that he had to stop working due 
to his knee pain.  Examination revealed that the appellant 
wore braces on his knees and ambulated independently.  There 
was no swelling or edema of the knees.  Tenderness was noted 
in each knee.  There was slight varus deformity noted in the 
knees.  Range of motion of both knees was normal, but 
performed with pain throughout.  A McMurray's test was 
negative.  X-rays of the knees were normal.  The diagnosis 
was slight varus deformity of knees.  The examiner opined 
that pain or weakness in the appellant's knees could result 
in loss in range of motion, with the degree dependent upon 
the severity of the pain and weakness.  The examiner stated 
that the frequency, duration, and exacerbation of symptoms 
depended on how much and how often the appellant used his 
knees.  

In October 2000, the appellant underwent a VA orthopedic 
examination.  He complained of daily, dull pain in his knees 
that was worse on going up and down stairs, walking more than 
an hour, and with rainy or humid weather.  He reported that 
his knees hurt more with cold weather, but that he did not 
feel movement of his knees were limited during those 
episodes.  He described clicking sounds and swelling in both 
knees.  He indicated that he had difficulty lifting to do 
knee bends and that he was unable to do household tasks that 
required the use of a ladder.  He stated that his knee 
disabilities limited his recreational activities such as 
bowling, bike riding, and running.  It was noted that he did 
not take pain medication.  

Evaluation of the knees at the October 2000 VA examination 
revealed that knee and ankle jerks were 2+, and that 
sensation to the lower extremities was intact.  Gait was 
grossly normal.  There was a small scar on the right knee.  
Right knee flexion was to 130 degrees.  There was some 
crepitus, patellofemoral pain, and medial and lateral joint 
line tenderness in the right knee, but no instability or 
drawer sign.  The right knee seemed to hyperextend on 
examination.  Mild instability with varus stress was noted in 
the left knee, with medial and lateral joint line tenderness 
and some patellofemoral pain.  Left knee flexion was to 130 
degrees, and there was some hyperextension.  Motor strength 
in the lower extremities was 5/5.  No gross abnormalities 
were demonstrated on X-rays of the knees.  An MRI of the left 
knee revealed no meniscal or ligamentous injury, small knee 
joint effusion, a small popliteal cyst, and minor 
chondromalacia patella at the medial patellar facet.  An MRI 
of the right knee revealed small knee joint effusion and no 
ligamentous or meniscal injury.  The diagnoses were mild 
degenerative changes in the left knee with effusion, joint 
effusion of the right knee, mild instability of left knee, 
and hyperextension in both knees.  The examiner opined that 
the appellant's bilateral knee disability presented no gross 
functional limitations, but that strength, coordination, and 
endurance might be limited by the pain he reported.  

Service connection was granted for residuals of a right knee 
injury and residuals of a left knee injury by a February 1982 
rating decision, and a noncompensable rating was assigned for 
each disability under Diagnostic Code 5257, effective 
December 6, 1980.  In a May 1999 rating decision, the RO 
awarded a 20 percent rating for each disability under 
Diagnostic Code 5257, effective January 5, 1999.  

Analysis

I.  Residuals of a Right Knee Injury

The appellant asserts that his residuals of a right knee 
injury warranted a compensable rating prior to January 5, 
1999, and that the current 20 percent rating does not 
adequately compensate the severity of disability now present 
in the knee.  

Because the current claim was received in January 1991 as a 
claim for a compensable rating for the appellant's right knee 
disability, the Board must determine whether the evidence 
demonstrates that a compensable rating should be assigned 
prior to the January 5, 1999, effective date of the 20 
percent rating.  

The Board notes that the VA medical examinations prior to the 
January 1999 examination do not show that there was any 
instability or significant limitation of motion in the right 
knee.  Private and VA hospital and outpatient records dated 
prior to January 1999 do not reveal any complaints or 
findings pertaining to the right knee.  Hence, the Board 
finds that the medical evidence does not demonstrate that a 
compensable rating was warranted for the appellant's right 
knee disability, based on subluxation or instability 
(Diagnostic Code 5257), or on limitation of motion 
(Diagnostic Codes 5260 and 5261), prior to January 5, 1999.  

Although the evidence prior to January 1999 shows that the 
appellant had complaints of right knee pain, that evidence 
does not demonstrate that his right knee disability resulted 
in any significant functional limitation.  At the February 
1991 examination, the appellant had a normal gait, walked on 
his heels and toes, and accomplished deep knee bending with 
facility.  He did not describe any limitations associated 
with right knee, and the examiner indicated that the 
appellant may have had a contusion of the right knee that had 
healed without complications or sequelae.  At the July 1993 
examination, while the appellant indicated that his knee pain 
became worse on climbing stairs, running, or riding a 
bicycle, he was able to ambulate on his toes, heels, and heel 
to toes, and was able to accomplish a deep knee bend.  The 
diagnosis was no evidence of knee pathology.  There was no 
complaint or treatment pertaining to the right knee 
disability in the private and VA hospital and outpatient 
records dated from 1988 to 1997 that would support a finding 
of any significant functional impairment.  Therefore, prior 
to January 1999, a compensable rating for the right knee 
disability is not shown to have been warranted under Deluca.  

Because the evidence prior to January 1999 does not show that 
the appellant had instability or subluxation or X-ray 
evidence of arthritis and limitation of motion in the right 
knee to at least the noncompensable degree, the Board is 
unable to identify a basis to grant a separate rating for 
disability in his right knee under VA O.G.C. Prec. Op. No. 
23-97 or VA O.G.C. Prec. Op. No. 9-98 and the decisions by 
the Court in Lichtenfels, 1 Vet. App. 484 (1991) and Hicks, 8 
Vet. App. 417 (1995), prior to January 1999.  

The Board has carefully evaluated the evidence in order to 
determine whether it at least more nearly approximates the 
criteria for a rating greater than 20 percent for the 
appellant's right knee disability based on subluxation or 
instability, or on limitation of motion.  However, none of 
the VA examinations performed in January 1999, October 1999, 
or October 2000 shows that the appellant had even slight 
subluxation or instability in the right knee, or a 
compensable loss of flexion or extension.  Thus, a higher 
rating for the appellant's right knee disability is not 
warranted under Diagnostic Codes 5257, 5260, or 5261.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  as mandated in DeLuca, 8 Vet. 
App. 202 (1995).  The appellant complains of pain and 
weakness in his right knee.  While the examiner in January 
1999 opined that the appellant's bilateral knee disabilities 
resulted in moderate degree of functional loss, the examiner 
in October 2000 found that the knee disabilities did not 
present any gross functional limitations.  The evidence 
indicates that the range of motion in the knee is good, and 
that the appellant has not reported any episodes of 
dislocation or recurrent subluxation involving the knee.  
While he wears a brace on the knee, he is able to walk for 45 
minutes before the knee is fatigued.  The Board notes that 
the 20 percent rating assigned represents significant 
functional impairment caused by the knee disability.  
However, the evidence does not demonstrate that the right 
knee pain and weakness has resulted in functional disability 
in excess of that contemplated in the 20 percent evaluation 
already assigned.  Therefore, the Board does not find that a 
higher rating is warranted for the appellant's residuals of a 
right knee injury on the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the Court in Lichtenfels, 1 Vet. App. 
484 (1991) and Hicks, 8 Vet. App. 417 (1995).  The 
examinations in January 1999, October 1999, and October 2000 
do not show that range of motion in the right knee is limited 
to at least the noncompensable degree or that there is X-ray 
evidence of arthritis.  Range of motion was good in January 
1999, normal in October 1999, and to 130 degrees in October 
2000.  An X-ray of the right knee in October 1999 was normal, 
while a right knee X-ray in October 2000 showed no gross 
abnormalities.  The examinations did not reflect instability 
or subluxation of the right knee joint.  Therefore, the Board 
finds that a separate rating is not warranted for arthritis 
in the right knee.  

Having been advised by VA of what is needed to submit a 
substantially complete application for the benefits he seeks, 
the appellant has not submitted competent medical evidence 
that convincingly reflects the criteria for a compensable 
rating for his residuals of a right knee injury prior to 
January 5, 1999, or for a rating greater than 20 percent for 
the disability.  He has also offered his own rather general 
arguments to the effect that he believes that a compensable 
rating was warranted for his right knee disability prior to 
January 5, 1999, and that the disability has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his residuals of a right knee injury warrant a compensable 
rating prior to January 5, 1999, or that they currently 
warrant a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his right knee disability, and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action 
concerning the appellant's residuals of a right knee injury.  
VAOPGCPREC 6-96 (1996).  

II.  Residuals of a Left Knee Injury

The appellant claims that a compensable rating for his 
residuals of a left knee injury was warranted prior to 
January 5, 1999, and that the current severity of disability 
in the knee warrants a rating in excess of 20 percent.  

Because the current claim was received in January 1991 as a 
claim for a compensable rating for the appellant's left knee 
disability, the Board must determine whether the evidence 
demonstrates that a compensable rating is warranted prior to 
the January 5, 1999, effective date of the 20 percent rating.  

The Board notes that the VA medical examinations prior to the 
January 1999 examination do not show that there was any 
instability in the left knee or that there was any 
significant limitation of motion in the knee.  Private and VA 
hospital and outpatient records dated prior to January 1999 
do not reveal any complaints or findings pertaining to the 
left knee.  Therefore, the Board finds that the medical 
evidence does not establish that a compensable rating was 
warranted for the appellant's left knee disability, based on 
subluxation/instability (Diagnostic Code 5257), or on 
limitation of motion (Diagnostic Codes 5260 and 5261), prior 
to January 5, 1999.  

Although the evidence prior to January 1999 shows that the 
appellant had complaints of left knee pain, that evidence 
does not demonstrate that his left knee disability resulted 
in any significant functional limitation.  At the February 
1991 examination, he had a normal gait, walked on his heels 
and toes, and accomplished deep knee bending with facility.  
He did not describe any limitations associated with left 
knee, and the examiner indicated that the appellant may have 
had a contusion of the left knee that had healed without 
complications or sequelae.  At the July 1993 examination, 
while the appellant indicated that his knee pain became worse 
on climbing stairs, running, or riding a bicycle, he was able 
to ambulate on his toes, heels, and heel to toes, and was 
able to accomplish a deep knee bend.  The diagnosis was no 
evidence of knee pathology.  There was no complaint or 
treatment pertaining to the left knee disability in the 
private and VA hospital and outpatient records dated from 
1988 to 1997 that would support a finding of any significant 
functional impairment.  Hence, prior to January 1999, a 
compensable rating for the left knee disability is not shown 
to have been warranted under Deluca.  

Because the evidence prior to January 1999 does not show that 
the appellant had instability or subluxation or X-ray 
evidence of arthritis and limitation of motion in the left 
knee to at least the noncompensable degree, the Board is 
unable to identify a basis to grant a separate rating for 
disability in his left knee under VA O.G.C. Prec. Op. No. 23-
97 or VA O.G.C. Prec. Op. No. 9-98 and the decisions by the 
Court in Lichtenfels, 1 Vet. App. 484 (1991) and Hicks, 8 
Vet. App. 417 (1995), prior to January 1999.  

The Board has carefully evaluated the evidence in order to 
determine whether it at least more nearly approximates the 
criteria for a rating greater than 20 percent for the 
appellant's left knee disability based on subluxation or 
instability, or on limitation of motion.  However, none of 
the VA examinations performed in January 1999, October 1999, 
or October 2000 shows that the appellant had more than slight 
instability in the left knee, or a compensable loss of 
flexion or extension.  Thus, a higher rating for the 
appellant's left knee disability is not warranted under 
Diagnostic Codes 5257, 5260, or 5261.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  as mandated in DeLuca, 8 Vet. 
App. 202 (1995).  The appellant complains of pain and 
weakness in his left knee.  While the examiner in January 
1999 opined that the appellant's bilateral knee disability 
resulted in moderate degree of functional loss, the examiner 
in October 2000 found that the knee disabilities did not 
present any gross functional limitations.  The evidence 
indicates that the range of motion in the knee is good, and 
that the appellant has not reported any episodes of 
dislocation or recurrent subluxation involving the knee.  
While he wears a brace on the knee, he is able to walk for 45 
minutes before the knee is fatigued.  The 20 percent rating 
assigned represents significant functional impairment caused 
by the knee disability.  However, the evidence does not 
demonstrate that the left knee pain and weakness has resulted 
in functional disability in excess of that contemplated in 
the 20 percent evaluation already assigned.  Therefore, the 
Board does not find that a higher rating is warranted for the 
appellant's residuals of a left knee injury on the basis of 
functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions by the Court in Lichtenfels, 1 Vet. App. 
484 (1991) and Hicks, 8 Vet. App. 417 (1995).  The 
examinations in January 1999, October 1999, and October 2000 
do not show that range of motion in the left knee is limited 
to at least the noncompensable degree or that there is X-ray 
evidence of arthritis.  Range of motion was good in January 
1999, normal in October 1999, and to 130 degrees in October 
2000.  An X-ray of the left knee in October 1999 was normal, 
while a left knee X-ray in October 2000 showed no gross 
abnormalities.  The degree of instability demonstrated is no 
more than slight and even if a separate 10 percent rating 
were assigned for limitation of function, the overall rating 
for left knee disability would not exceed the currently 
assigned 20 percent.  Therefore, the Board finds that a 
separate rating is not warranted for arthritis in the left 
knee.  

Having been advised by VA of what is needed to submit a 
substantially complete application for the benefits he seeks, 
the appellant has not submitted competent medical evidence 
that convincingly reflects the criteria for a compensable 
rating for his residuals of a left knee injury prior to 
January 5, 1999, or for a rating greater than 20 percent for 
the disability.  He has also offered his own rather general 
arguments to the effect that he believes that a compensable 
rating was warranted for his left knee disability prior to 
January 5, 1999, and that the disability has worsened.  It is 
noted that the appellant has not shown, nor claimed, that he 
is a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
his residuals of a left knee injury warrant a compensable 
rating prior to January 5, 1999, or that they currently 
warrant a higher rating.  Espiritu, 2 Vet. App. 492 (1992).  

Finally, as noted above, while the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; it is not 
precluded from raising the question and must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Floyd, 9 Vet. 
App. 88 (1996); Shipwash, 8 Vet. App. 218 (1995).  In this 
case, the evidence of record does not indicate the appellant 
is frequently hospitalized for his left knee disability, and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action 
regarding the appellant's residuals of a left knee injury.  
VAOPGCPREC 6-96 (1996).  




ORDER

Compensable ratings for residuals of injuries to the right 
and left knees prior to January 5, 1999, are denied.  

Increased ratings for residuals of injuries to the right and 
left knees are denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



